
	
		III
		110th CONGRESS
		1st Session
		S. RES. 375
		IN THE SENATE OF THE UNITED STATES
		
			November 13, 2007
			Mr. Burr (for himself,
			 Mr. Bayh, Mr.
			 Sununu, Ms. Snowe,
			 Mr. Feingold, Mr. McCain, and Mr.
			 Hagel) submitted the following resolution; which was referred to
			 the Committee on Rules and
			 Administration
		
		RESOLUTION
		Amending Senate Resolution 400, 94th
		  Congress, and Senate Resolution 445, 108th Congress, to improve congressional
		  oversight of the intelligence activities of the United States, to provide a
		  strong, stable, and capable congressional committee structure to provide the
		  intelligence community appropriate oversight, support, and leadership, and to
		  implement a key recommendation of the National Commission on Terrorist Attacks
		  Upon the United States.
	
	
		Whereas the National Commission on Terrorist Attacks Upon
			 the United States (referred to in this Resolution as the 9/11
			 Commission) conducted a lengthy review of the facts and circumstances
			 relating to the terrorist attacks of September 11, 2001, including those
			 relating to the intelligence community, law enforcement agencies, and the role
			 of congressional oversight and resource allocation;
		Whereas in its final report, the 9/11 Commission found
			 that congressional oversight of the intelligence activities of the United
			 States is dysfunctional;
		Whereas in its final report, the 9/11 Commission further
			 found that under the rules of the Senate and the House of Representatives in
			 effect at the time the report was completed, the committees of Congress charged
			 with oversight of the intelligence activities lacked the power, influence, and
			 sustained capability to meet the daunting challenges faced by the intelligence
			 community of the United States;
		Whereas in its final report, the 9/11 Commission further
			 found that as long as such oversight is governed by such rules of the Senate
			 and the House of Representatives, the people of the United States will not get
			 the security they want and need;
		Whereas in its final report, the 9/11 Commission further
			 found that a strong, stable, and capable congressional committee structure is
			 needed to give the intelligence community of the United States appropriate
			 oversight, support, and leadership;
		Whereas in its final report, the 9/11 Commission further
			 found that the reforms recommended by the 9/11 Commission in its final report
			 will not succeed if congressional oversight of the intelligence community in
			 the United States is not changed;
		Whereas the 9/11 Commission recommended structural changes
			 to Congress to improve the oversight of intelligence activities;
		Whereas the 9/11 Commission recommended that the
			 authorizing authorities and appropriating authorities with respect to
			 intelligence activities in each house of Congress be combined into a single
			 committee in each house of Congress;
		Whereas Congress has enacted some of the recommendations
			 made by the 9/11 Commission and is considering implementing additional
			 recommendations of the 9/11 Commission; and
		Whereas the Senate adopted Senate Resolution 445 in the
			 108th Congress to address some of the intelligence oversight recommendations of
			 the 9/11 Commission by abolishing term limits for the members of the Select
			 Committee on Intelligence, clarifying jurisdiction for intelligence-related
			 nominations, and streamlining procedures for the referral of
			 intelligence-related legislation, but other aspects of the 9/11 Commission
			 recommendations regarding intelligence oversight have not been implemented:
			 Now, therefore, be it
		
	
		1.PurposesThe purposes of this resolution are—
			(1)to improve
			 congressional oversight of the intelligence activities of the United
			 States;
			(2)to provide a
			 strong, stable, and capable congressional committee structure to provide the
			 intelligence community appropriate oversight, support, and leadership;
			(3)to implement a
			 key recommendation of the National Commission on Terrorist Attacks Upon the
			 United States (the 9/11 Commission) that structural changes be
			 made to Congress to improve the oversight of intelligence activities;
			 and
			(4)to provide
			 vigilant legislative oversight over the intelligence activities of the United
			 States to assure that such activities are in conformity with the Constitution
			 and laws of the United States.
			2.Intelligence
			 oversight
			(a)Authority of
			 the Select Committee on IntelligenceParagraph (5) of section
			 3(a) of Senate Resolution 400, 94th Congress, agreed to May 19, 1976, is
			 amended in that matter preceding subparagraph (A) by striking the comma
			 following authorizations for appropriations and inserting
			 and appropriations,.
			(b)Abolishment of
			 the Subcommittee on IntelligenceSenate Resolution 445, 108th
			 Congress, agreed to October 9, 2004, is amended by striking section 402.
			
